            Case 4:20-cv-00643-LPR Document 22 Filed 03/01/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION


CHASE MULLINS                                                                                     PLAINTIFF


v.                                  Case No. 4:20-cv-00643-LPR


BILL GILKY                                                                                      DEFENDANT

                                            AMENDED ORDER1

         The Court has reviewed the Proposed Findings and Recommendation (“the

Recommendation”) submitted by United States Magistrate Judge Patricia S. Harris. (Doc. 18).

Plaintiff Chase Mullins has not filed any objections. After careful consideration, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted in its entirety

as this Court’s findings in all respects.

         IT IS THEREFORE ORDERED that Mr. Mullins’s Amended Complaint (Doc. 5) be

dismissed without prejudice and Defendant Bill Gilky’s Motion for Summary Judgment (Doc. No.

10) be denied as moot. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma

pauperis appeal taken from the Order and associated Judgment dismissing this action is considered

frivolous and not in good faith.

         Dated this 1st day of March 2021.



                                                              ________________________________
                                                              LEE P. RUDOFSKY
                                                              UNITED STATES DISTRICT JUDGE



1
     The Order has been amended to remove the language suggesting that this dismissal should count as a “strike”
     under 28 U.S.C. § 1915(a)(3).
